DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Response to Arguments
Based on the filing of a Terminal Disclaimer on 7/12/2022, the obviousness-type double patenting rejections have been withdrawn. 
Applicant’s amendments and associated arguments filed 7/12/2022 with respect to the previous 102 rejections using Medvedev have been fully considered and are persuasive.  Therefore, the rejections have been withdrawn.  However, upon further consideration, a new ground(s) of rejection is made in view of Antaki et al.
Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claims 1, 3, 5-8, 10-13 and 15 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Antaki et al. (US 6,066,086, hereinafter Antaki).
Regarding claims 1, 8 and 15, Antaki discloses a centrifugal pump including a motor (Col. 3, lines 41-44). At least one processor 16/20 is configured to determine a flow rate through the pump based on a current of the motor (see abstract, Col. 2, lines 59-64 and Col. 5, lines 34-46). As seen in figure 3, the at least one processor is also configured to cause the motor to operate at a first speed setpoint when the flow rate is greater than a predetermined flow rate (this rate can occur at any time, including during a systolic phase) and cause the motor to operate at a second speed when the flow rate is less than the predetermined flow rate (Col. 5, lines 4-56). 
Regarding claims 3, 7, 12, 13 and 15, the goal of the device is to detect a suction event by reducing speed and increasing pressure during a diastolic phase when pressure tends to approach zero, so as to alleviate the suction event (Col. 5, lines 34-46). 
Regarding claims 5 and 11, the clinician chooses the mode of operation, and thus this input sets the first speed and flow rate used in that mode of operation.
Regarding claim 6, the current flow sensor is considered a “flow measurement sensor” since the claim merely requires the flow rate to be determined by the flow measurement sensor (which in this case detects the flow of current).
Regarding claim 10, as seen in figure 3, the first speed setpoint is a speed set at the minimum operating speed of above 3L/min.
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.
The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
Claims 1-15 and 17-20 are rejected under 35 U.S.C. 103 as being unpatentable over Medvedev et al. (US 2014/0323796, hereinafter Medvedev) in view of Antaki.
Regarding claims 1, 2, 4, 8, 9, and 15, Medvedev discloses a centrifugal pump 20 and a method of using the pump as a ventricular assist device (par. 0014, 0021). A controller 15 is configured to cause the pump to operate at a first speed 83 when above a predetermined flow rate (the load/flow rate through the pump occurring at the dotted lines at the crossover points between systole and diastole as seen below) and to cause the pump to operate at a second speed greater than the first speed when below a predetermined flow rate (see figure 7 and par. 0032).

    PNG
    media_image1.png
    474
    797
    media_image1.png
    Greyscale

However, Medvedev is silent as to how the flow rate may be calculated. Medvedev does disclose the detection of the current of the motor (see par. 0028). Antaki, as described above, discloses analogous art with Medvedev and also discloses that one can use the detected current of the motor to determine the flow rate through the pump (see abstract, Col. 2, lines 59-64 and Col. 5, lines 34-46). Therefore, it would have been obvious to one of ordinary skill in the art before the applicant’s effective filing date to modify Medvedev to calculate the flow rate using the already detected motor current as taught by Antaki since Antaki discloses that this eliminates the use of additional flow sensors (Col. 1, lines 38-42) and that, advantageously, flow rate tracks motor current quite consistently (Col. 5, lines 35-40).
Regarding claims 3 and 13, the speed and pressure of the pump is increased during diastole to help unload the ventricle (par. 0033).
Regarding claims 5, 11, 14, 17, 19 the pump is operating in a constant current mode by determining an actual estimated load/flow rate and then adjusting the speed based on comparing the estimated load/flow rate and the predetermined load/flow rate algorithm for controlling/maintaining speed set by a clinician (par. 0032).
Regarding claim 6, Medvedev discloses a physiological monitor for determining the flow rate (par. 0032). 
Regarding claims 7, 12 and 15, suction events are identified and alleviated by reducing pump speed (par. 0009). “Suction event” is not defined by the claim and the event detected by Medvedev as an indicator of a future suction event is considered a “suction event” as claimed.
Regarding claim 10, the speeds are the minimum and maximum speeds that will maintain an average speed as set by a clinician (par. 0027).
Regarding claim 18, Medvedev discloses the current is “substantially constant” which also means that it is inherently slightly variable (par. 0032) while maintaining a constant first speed.
Regarding claim 20, keeping a relatively constant current means the back EMF of the motor is also constant (par. 0032).
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure: US 5,888,242 and US 2004/0064012.
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Eric D Bertram whose telephone number is (571)272-3446. The examiner can normally be reached Monday-Friday 8am-6pm Central Time.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jennifer McDonald can be reached on 571-270-3061. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.




/Eric D. Bertram/Primary Examiner, Art Unit 3792